Title: Nathaniel Pendleton’s Memorandum on a Conversation between Alexander Hamilton and Ebenezer Purdy, [25 February 1804]
From: Pendleton, Nathaniel,Hamilton, Alexander,Purdy, Ebenezer
To: 



[Albany, February 25, 1804]

On Saturday the 25th of february 1804 I went with General Hamilton to the lodgings of Judge Purdy in Albany who was at home.
General H. said that he had called on Mr. Purdy, supposing he had had sufficient time for reflection, to know who was the person alluded to in the conversation he had had with him a day or two before when Mr. Kane was present.
Mr. Purdy said he had thought of it, but had not seen the gentleman alluded to, and as he had desired his name might not be mentioned he did not wish to do it without his consent, but that the same person had mentioned it to several others, and therefore he presumed he would have no objection.
Genl. H. asked if the Gentleman was in Albany. Mr. P. said No. He lived in Westchester.
Gen H said he did not wish to be thought too pressing. He was willing to allow a reasonable time, but wished to have an answer as soon as it could be obtained.
Gen H. asked Mr. Purdy to repeat what he had before told him, that there might [be] no misapprehension.
Purdy said that in conversation with several republican members of the Legislature several years ago it was mentioned that some of athe leading men among the federal party were in favor of a monarchal Gouvernment and the person to whom he alluded said that a letter had been written from the Eastward which was seen in General Hamilton’s Office and that several Copies had been given out from thence. That this letter proposed to Establish a monarchy in the United States, and that one of the Sons of George the third was to be King. He said he understood the proposal to have come from England; he did not know who wrote the letter nor to whom it was written, but it was from Some person to the Eastward.
Genl. H asked if he had understood that the Copies alluded to, were made by him or with his privity? He said no. Genl. H. told him he had understood him otherwise a day or two before. Mr. P—— said he had misunderstood him or he Purdy had not clearly expressed himself. He said he had not said so, but he supposed it would be understood he knew of it as they came from his Office. He also said Gouvernor Clinton had also mentioned to him the letter, and that he had one of the Copies. He said it was talked of Publickly about the time he heard it.
Genl H. told him it was a Slander he was determined to trace. That he should write to Gouvernor Clinton on the subject, and Should expect an answer from Mr Purdy, as soon as possible. We then came away.
There were three other persons present whom I did not know.
On the Monday following I asked Mr Purdy if he meant that the person he alluded to lived in Westchester and he said Westchester County.

Nathl: Pendleton

